Citation Nr: 0401979	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  03-02 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the veteran is entitled to vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 determination by the 
Department of Veterans Affairs (VA) Vocational Rehabilitation 
and Counseling Division of the Phoenix, Arizona, Regional 
Office (RO) that denied the veteran's application for 
Vocational Rehabilitation and Employment services.


FINDINGS OF FACT

1.  Service connection is currently in effect for bronchial 
asthma, evaluated as 30 percent disabling, and bilateral 
hearing loss, evaluated as 0 percent disabling.  A combined 
disability evaluation of 30 percent has been in effect since 
June 1998.

2.  The veteran's ability to prepare for, or retain 
employment consistent with his abilities, aptitudes and 
interests is not impaired as a result of disability.


CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
vocational rehabilitation under Chapter 31 of Title 38, 
United States Code, have not been met.  38 U.S.C.A. §§ 3101, 
3102, 5107 (West 2002); 38 C.F.R. §§ 21.40, 21.51 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the tendency of this appeal, the President of the 
United States signed into law in November 2000 the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This act introduces several 
fundamental changes into the VA adjudication process.  These 
changes were codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2003).  Under 
the VCAA, VA's duty to notify and assist has been 
significantly expanded; however, the notice and duty to 
assist provisions of the VCAA are relevant to Chapter 51 of 
Title 38 of the United States Code but do not appear to apply 
in vocational rehabilitation benefits governed by Chapter 31.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Factual Background

In a September 1992 rating decision, the RO granted service 
connection for bronchial asthma and assigned a 10 percent 
evaluation.  The RO also granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation. 

In December 1998, the RO increased the veteran's evaluation 
for his service-connected asthma to 30 percent disabling, 
effective June 1998.

The veteran filed a claim for Chapter 31 benefits in August 
2001. 

The veteran completed a Counseling Record in September 2001 
indicating that he had worked as a Veterans Service 
Officer/Veterans Benefits Counselor from April 1996 to August 
2001 before being terminated from the position.  He also 
indicated that he felt that he was limited in finding or 
holding a job due to shortness of breath, age, asthma, and an 
injured left shoulder.

In a Vocational Assessment, dated in October 2001, the 
veteran was noted to have a nonservice-connected disability 
of an injury to the rotator cuff of the left shoulder, in 
addition to his service-connected disabilities of asthma and 
hearing loss.  He was also noted to be a high school graduate 
and to have taken a number college courses.  The veteran was 
unemployed at the time of the assessment.  His work history 
included his employment as a Veterans Service 
Officer/Veterans Benefit Counselor from April 1996 through 
August 2001, the responsibilities of which included providing 
assistance with applications for VA benefits, filling out 
paperwork for medical claims, and making referrals to other 
state agencies.  Previous employment included working part-
time on an assembly line, working full time for a truck 
company servicing trucks, and working part-time in sales.  
The veteran stated that his short-term goal was to return to 
work similar to his last job as a Veterans Service 
Officer/Veterans Benefits Counselor and was noted to be 
focused on working in service to veterans in some capacity.  
As far as limitations, it was determined that the veteran's 
asthma made him susceptible to bronchial infections and he 
was unable to be around dust, olive trees and certain types 
of grass.  He also had difficulties with his left shoulder 
and was limited in lifting, carrying and reaching and was 
unable to do any manual labor or work outside.  Additionally, 
he had difficulties with hearing and it was a struggle to 
communicate one-on-one with background noise.  Furthermore, 
he had difficulties understanding women's voices.  

In a Counseling Record - Narrative Report dated in October 
2001, it was determined that the veteran did have an 
impairment to employment and that the restrictions and 
limitations of his service-connected disabilities 
significantly contributed to his impairment of employability.  
However, it was also determined that the veteran appeared to 
have been suitably employed in an indoor, sedentary position 
with a state agency which was consistent with his interests, 
aptitudes and abilities.  Therefore, the vocational counselor 
determined that the veteran was "not entitled/qualified for 
voc. rehab. Services," had overcome the effects of the 
impairment to employment, and did not have an employment 
handicap.

During a follow-up meeting with the veteran in April 2002, 
the vocational counselor issued a supplemental narrative 
report noting that the veteran's employment status had 
changed and that he was currently employed with the 
Department of Economic Security as a disabled veterans 
outreach person.  The vocational counselor noted that the 
veteran was not able to elaborate regarding if or how his 
current position aggravated his service-connected asthma and 
found that the position appeared consistent with the 
veteran's interests, aptitudes and abilities.  He said that 
following consultation, the consensus was that the veteran's 
current employment constituted suitable entry-level 
employment.

In May 2002, the VA Vocational Rehabilitation and Counseling 
Officer at the Phoenix, Arizona, Regional Office (RO) denied 
the veteran's claim for Vocational Rehabilitation and 
Employment services.

In disagreeing with the May 2002 determination, the veteran 
stated in June 2002 that he was "under employed" and not 
able to progress to a higher position since he did not have a 
degree.  He added that had the process been done in a timely 
manner, he would have been able to return to school to 
complete a degree program instead of having to wait eight 
months for vocational rehabilitation to interview him for 
benefits.

Analysis

A person is entitled to vocational rehabilitation under 
Chapter 31 if that person is a veteran with a service-
connected disability compensable at a rate of 20 percent or 
more and that person is determined by the Secretary to be in 
need of rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102; 38 C.F.R. § 21.40.  An employment handicap 
is defined as an impairment of the veteran's ability to 
prepare for, obtain, or retain employment consistent with 
her/his abilities, aptitudes, and interests.  38 U.S.C.A. § 
3101; 38 C.F.R. § 21.51(b).  The term "impairment" is defined 
as a restriction on employability caused by disabilities, 
negative attitude towards the disabled, deficiencies in 
education and training, and other pertinent factors.  38 
C.F.R. § 21.51(c).  The law pertinently provides that an 
"employment handicap" does not exist when either the 
veteran's employability is not impaired, that is, when a 
veteran who is qualified for suitable employment does not 
obtain or maintain such employment for reasons within his/her 
control, or when the veteran has overcome the effects of 
impairment of unemployability through employment in an 
occupation consistent with his/her pattern of abilities, 
aptitudes, and interests, and is successfully maintaining 
such employment.  38 C.F.R. § 21.51(f)(2)(i) & (iii).

During a Vocational Assessment in October 2001, the veteran 
was noted to be unemployed.  The vocational rehabilitation 
counselor found that the veteran had an impairment of 
employability, but that he had overcome the effects of such 
impairment and did not have an employment handicap.  This 
determination was based, in part, on the veteran's documented 
physical limitations, environmental restrictions, his work 
history, including his employment as a Veterans Service 
Officer/Veterans Benefits Counselor from 1996 to 2001, his 
high school degree, and, accumulation of a significant number 
of community college credit hours.  

Thereafter, it was later discovered during a follow-up 
meeting with the veteran in April 2002, that his employment 
status had changed and that he had since obtained employment 
with the Department of Economic Security as a disabled 
veterans outreach person.  This position appears consistent 
with the type of suitable employment noted by the vocational 
rehabilitation counselor in October 2001, i.e. it appears to 
be an indoor, sedentary position with a state agency and is 
consistent with the veteran's interests, aptitudes and 
abilities.  In this respect, during the October 2001 
Vocational Assessment, the veteran indicated that his short 
term goal was to go back to work in a job similar to the last 
job he held, which was as a Veterans Service Officer/Veterans 
Benefits Counselor.  He also reported that his focus was on 
working in service to veterans in some capacity.  See 
38 C.F.R. § 21.51(c)(4)(iii)(A).

In short, there is no disputing that the veteran's 
disabilities are an impairment to employment.  However, 
pursuant to VA regulation, when the veteran has overcome the 
effects of impairment of unemployability through employment 
in an occupation consistent with his pattern of abilities, 
aptitudes, and interests, and is successfully maintaining 
such employment, than a veteran does not have an "employment 
handicap" under VA regulations.  38 C.F.R. 
§ 21.51(f)(2)(iii).

The Board is cognizant of the veteran's desire to obtain a 
college degree in order to further advance in the job market; 
however, the purpose of Chapter 31, Title 38, United States 
Code, is to provide for all services and assistance necessary 
to enable eligible veterans to achieve independence in daily 
living and, to the maximum extent feasible, to become 
employable and to obtain and maintain suitable employment.  
See 38 U.S.C.A. § 3100 (West 2002).  In this regard, the 
veteran has independence in daily living and is capable of 
obtaining and maintaining suitable employment.  

Accordingly, the Board finds that the evidence does not show 
that the veteran's disabilities are productive of an 
employment handicap, and therefore the criteria for 
entitlement to a program of vocational rehabilitation 
services are not met.


ORDER

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code, is 
denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



